DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 05/17/2022 has been entered.  Claims 20-39 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "roughness" in claims 27, 36, and 39 is a relative term which renders the claims indefinite.  The term/phrase "greater roughness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since rough/roughness is not limited to any particular structure or member it is unclear what degree a surface is deemed to be rough, “greater roughness” or not rough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-39 is/are rejected under 35 U.S.C. 103 as obvious over Hodgkinson (US 20130153640 A1) in view of Huitema et al. (US 20120074198 A1) and further in view of Barak (US 4930674 A).
Regarding claims 20, 28-29, and 37, Hodgkinson discloses a staple cartridge assembly (200/122) for use with a surgical stapling instrument (10/110), wherein said staple cartridge assembly comprises: a compressible adjunct material (500) comprising attachment regions (regions that attach to pads 240/140, [0039-0059], figs. 1-10); and a staple cartridge (32/122), comprising: a proximal end; a distal end (figs. 1-12); a deck comprising an outer surface (220/134, figs. 1-10), wherein said compressible adjunct material is configured to be positioned against said outer surface of said deck; a longitudinal row of staple cavities (52/152) extending between said proximal end and said distal end; staples removably positioned in said staple cavities (figs. 1-10); 
bonding zones extending from said deck (240/140, figs. 2-4 and 10), wherein said attachment regions of said compressible adjunct material are configured to be secured to said bonding zones, wherein said attachment regions of said adjunct material are configured to be releasably secured to said bonding zones and wherein said bonding zones extend between said staple cavities of said longitudinal row ([0059], figs. 4 and 10); and 
attachment members extending from said deck (240/140 – since a plurality of pads 240/140 extending from deck, some can be the bonding zones and others the attachment members.  Also note “zone” is not a structure and is any portion of the deck) wherein said attachment members are configured to maintain an initial alignment between said compressible adjunct and said bonding zones prior to attachment of said compressible adjunct to said deck (pads 240/140 will maintain alignment between the adjunct and bonding zones, [0039-0059], figs. 1-10).
Hodgkinson states:  “attachment pads 140 within staple retaining retaining slots as discussed with staple cartridge 300, or alternating the attachment zones 140 between the staple retaining slots 152” [0059]
Hodgkinson fails to disclose the attachment members comprise barbs extending from said deck wherein said barbs establish an initial alignment between said bonding zones and said attachment regions.
Huitema et al. teaches having bonding zones (ridges- 113/114/115) around stapling cavities for gripping tissue ([0045-0047], figs. 7-8) and bonding zones (215/315/515/615 -plurality of ridges, or bumps) extending from a cartridge deck between staple cavities of a longitudinal row ([0050-0055, figs. 11-13 and 16-18) with also having attachment members that comprise barbs, (415 pyramid/diamond, cone shaped with point, [0052], figs. 14-15).
Barak teaches having attachment members comprise barbs (11) for gripping (col. 3, lines 11-45, figs. 1-2) and a compressible adjunct (156, col. 7, lines 35-51, figs. 7-9).
Given the teachings of Hodgkinson have the buttress secured to the deck with bonding zones extending between staple cavities of in a longitudinal row, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge deck include the attachment members comprise barbs extending from said deck to have barbs establish an initial alignment between said bonding zones and said attachment regions and for gripping/holding tissue, gripping a buttress, position/aligning a buttress, having a secure attachment and releasable attachment of the compressible adjunct and/or for applying different pressure on the tissue as taught by Huitema et al. and Barak.
Regarding claims 21, 24-27, 30, 33-36, and 38-39, Hodgkinson discloses said longitudinal row of staple cavities comprises: a first staple cavity, comprising: a first proximal end; and a first distal end; a second staple cavity, comprising: a second proximal end; and a second distal end, wherein said second staple cavity is positioned distal to said first staple cavity, wherein said bonding zones are elevated relative to said outer surface of said deck extend above said deck (fig. 10), wherein said attachment members extend from said outer surface of said deck beyond said bonding zones (some are in pockets below deck and others one deck to protrude [0045, 0059], figs. 1-10), wherein said bonding zones comprise irregular topography to facilitate bonding with the attachment regions of the compressible adjunct [0044], wherein said bonding zones comprise a greater roughness than a remainder of said outer surface (some are in pockets below deck and others one deck to protrude [0045, 0059], figs. 1-10). Huitema et al. also teaches attachment members extend from said outer surface of said deck beyond said bonding zones, wherein said bonding zones comprise irregular topography (higher portions etc.) to facilitate bonding with the attachment regions of the compressible adjunct, wherein said bonding zones comprise a greater roughness than a remainder of said outer surface ([0050-0055, figs. 11-13 and 16-18).
Regarding claims 22-23, and 31-32, Hodgkinson fails to discloses a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity, wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender.
Huitema et al. teaches having a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity (pocket extenders (ridges- 113/114/115) around stapling cavities ([0045-0047], figs. 7-8) and pocket extenders (215/315/515/615 -plurality of ridges, or bumps), wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender ([0050-0055, figs. 11-13 and 16-18).

Response to Arguments
Applicant’s arguments, see remarks, filed 05/17/2022, with respect to claims 28, 30, and 33-36 under 35 U.S.C. 102(a)(1) as anticipated by Hodgkinson (US 20140203061 A1) have been fully considered and are persuasive.  The rejection of claim(s) 28, 30, and 33-36 under 35 U.S.C. 102(a)(1) as anticipated by Hodgkinson (US 20140203061 A1) has been withdrawn. Also, the drawing objection(s) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections with respect to the pocket extender and bonding zones have been withdrawn.
In response to applicant's argument that the 35 U.S.C. 103 as obvious over Hodgkinson (US 20130153640 A1) in view of Huitema et al. (US 20120074198 A1) and further in view of Barak (US 4930674 A), the references  fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structure of the zones/regions, secondary mounting structures, material of zones/regions etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As claimed “attachment members extending from said deck, wherein said attachment members comprise barbs, and wherein said attachment members are configured to maintain...” is directed to a member on the deck having a barb.  Since Huitema et al. teaches having attachment members that comprise barbs, (415 pyramid/diamond, cone shaped with point, [0052], figs. 14-15) and Barak also teaches having attachment members comprise barbs (11) for gripping (col. 3, lines 11-45, figs. 1-2) and a compressible adjunct (156, col. 7, lines 35-51, figs. 7-9) then given the teachings of Hodgkinson have the buttress secured to the deck with bonding zones extending between staple cavities of in a longitudinal row, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge deck include the attachment members comprise barbs extending from said deck to have barbs establish an initial alignment between said bonding zones and said attachment regions and for gripping/holding tissue, gripping a buttress, position/aligning a buttress, having a secure attachment and releasable attachment of the compressible adjunct and/or for applying different pressure on the tissue as taught by Huitema et al. and Barak.  Examiner contends that one skilled in the art would be capable of having a barb help hold/align a buttress and have a barb on the deck for other gripping purposes such as tissue.  Examiner suggest providing more structural limitations (material features of the attachment regions, non-attachment regions etc.) rather than functional and broad portions/parts of a member to give more meaning/limitation in the claims.
With respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, the term "roughness" in claims 27, 36, and 39 is a relative term which renders the claims indefinite.  The term/phrase "greater roughness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since rough/roughness is not limited to any particular structure or member or degree it is unclear what degree a surface is deemed to be rough, “greater roughness” or not rough.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731